Name: Commission Regulation (EEC) No 3057/90 of 24 October 1990 amending the quantitative limits fixed by Council Regulation (EEC) No 2135/89 on common rules for imports of certain textile products originating in the people's Republic of China
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25. 10. 90 Official Journal of the European Communities No L 294/ 15 COMMISSION REGULATION (EEC) No 3057/90 of 24 October 1990 amending the quantitative limits fixed by Council Regulation (EEC) No 2135/89 on common rules for imports of certain textile products originating in the People's Republic of China additional needs on the market of the Federal Republic of Germany ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2135/89 of 12 June 1989 on common rules for imports of certain textile products originating in the People's Republic of China ('), as last amended by Regulation (EEC) No 960/90 (2), and in particular Article 10 thereof, Whereas, pursuant to Article 10 (2) of Regulation (EEC) No 2135/89, quantitative limits may be increased where it appears that additional imports are required ; Whereas, as a result of the unification of the German Democratic Republic and the Federal Republic of Germany on 3 October 1990, the provisions of the agree ­ ment on trade in textile products concluded by the Community with the People's Republic of China will apply to all the German territories resulting from unifica ­ tion ; Whereas unification of the German Democratic Republic and the Federal Republic of Germany has given rise to HAS ADOPTED THIS REGULATION : Article 1 The quantitative limits for textile products originating in the People's Republic of China as fixed in Annex III to Regulation (EEC) No 2135/89, are hereby amended for 1990 as laid down in the Annex hereto. Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. It shall apply with effect from 3 October 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 October 1990. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 212, 22. 7. 1989, p. 1 . 0 OJ No L 98, 18 . 4 . 1990, p. 5 . No L 294/16 Official Journal of the European Communities 25 . 10 . 90 ANNEX Additional quantities for the Federal Republic of Germany for 1990 (the descriptions of goods are shown in this table in an abbreviated form (') Category Description Third country Unit Additional quantities for Germany 3 October to 31 December 1990 1 Cotton yarn China tonnes 72 2 Woven fabrics of cotton China tonnes 75 2a) Of which : Other than unbleached or bleached China tonnes 26 3 Woven fabrics of synthetic fibres (discontinuous) China tonnes 22 3 a) Of which : Other than unbleached or bleached China tonnes 8 4 Shirts, undervests, T-shirts and the like, knitted or crocheted China 1 000 pieces 103 5 Pullovers China 1 000 pieces 49 6 Woven trousers China 1 000 pieces 56 7 Blouses ¢ China 1 000 pieces 39 8 Shirts, other than knitted or crocheted China 1 000 pieces 59 9 Woven terry fabrics and toilet linen China tonnes 29 12 Socks China 1 000 pairs 503 13 Men's or boys' underpants and briefs, knitted or crocheted China 1 000 pieces 501 18 Bathrobes, etc., other than knitted or crocheted China tonnes 25 19 Handkerchiefs China 1 000 pieces 224 20 Bed linen, other other than knitted or crocheted China tonnes 0 21 Parkas, anoraks, windcheaters China 1 000 pieces 83 22 Yarn of staple or waste synthetic fibres China tonnes 92 23 Yarn of staple of waste synthetic fibres China tonnes 58 1 ). (') The complete description of the goods is shown in Annex I to Council Regulation (EEC) No 2135/89 (OJ No L 212, 22. 7. 1989, p. 1 .). (2) See category 39 . 25. 10 . 90 Official Journal of the European Communities No L 294/17 Category Description Third country Unit Additional quantities for Germany 3 October to 31 December 1990 24 Pyjamas, nightdresses, knitted or crocheted China 1 000 pieces 104 26 Dresses China 1 000 pieces 95 32 Woven pile fabrics China tonnes 11 39 Table linen, other than knitted or crocheted China tonnes 71 0 73 Track suits China 1 000 pieces 41 76 Industrial clothing China tonnes 28 83 Other garments, knitted or crocheted China tonnes 16 37 Woven fabrics of artificial staple fibres China tonnes 117 10 Gloves, knitted or crocheted China 1 000 pairs 710 67 Clothing accessories China tonnes 31 (') Category 39 includes category 20.